Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lei Jiang (Reg. No. 65,920) on 02/17/2022.

The application has been amended as follows: 
Amend the claims as shown in the appendix (email of 2-15-2022).


Reasons for Allowance

3.	Claims 1, 6, and 7 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, and 7, the closest prior art of record fails to teach the features of claims 1: “calculating a difference                         
                            
                                
                                    U
                                
                                
                                    r
                                    i
                                
                            
                            -
                            
                                
                                    U
                                
                                
                                    s
                                    i
                                
                            
                        
                     between the reference voltage                         
                            
                                
                                    U
                                
                                
                                    r
                                    i
                                
                            
                        
                     of each of the preferred excitation frequencies and the actual voltage peak                         
                            
                                
                                    U
                                
                                
                                    s
                                    i
                                
                            
                        
                     of each of the preferred excitation frequencies, and storing calculation results in the host computer system; and selecting a frequency with a maximum difference of voltage peak as the excitation frequency for the vibratory stress relief treatment,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN C KUAN/Primary Examiner, Art Unit 2857